Citation Nr: 1226568	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  11-17 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder), for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member was on active duty from October 1965 to March 1971, and from June 1971 to October 1973.  It is noted that for VA compensation purposes, service member's first period of service is honorable for VA purposes and the second period of service is not considered honorable for VA purposes.  The service member died on April [redacted], 2006; the appellant is the Veteran's widow.  At the time of the service member's death, he was not in receipt of VA compensation benefits. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from rating decisions of June 2002 and June 2010.  The record reflects that the June 2002 rating action was issued by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The most recent actions concerning the appellant's cause of death claim have been processed by the Louisville, Kentucky, RO and the St. Paul, Minnesota, RO  The most recent and current processing has occurred via the Milwaukee VA Pension Center.  The first action denied the service member's request for VA compensation benefits for a psychiatric disorder.  This matter was unresolved at the time of his death.  The second rating action denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  

The record reflects that while the service member was alive, he had submitted a claim for entitlement to service connection for a psychiatric disorder.  Following his request for benefits, the RO issued a rating action in June 2002 that denied his claim.  Subsequently, the service member submitted a notice of disagreement in January 2003.  Because the service member filed a notice of disagreement to the rating action and since the RO failed to issue to him a correct Statement of the Case on the issue, the matter remains pending and in appellate status (for accrued purposes) until the benefit sought on appeal is granted, or a Board Decision resolves the appeal.  See Jones v. Shinseki, 619 F. 3d 1368 (Fed. Cir. 2010) (where a notice of disagreement is filed and no statement of the case (or an incorrect statement of the case) is issued, the claim is resolved by a later appellant adjudication of the subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar).  The United States Court of Appeals for Veterans Claims has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the service member, and now his wife for accrued purposes, has not been sent a correct statement of the case with respect to this issue, and the remand action below addresses this item.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that service connection for the cause of her husband's death be granted.  The RO has denied her claim and she has appealed to the Board for review. 

A review of the claims folder shows that the Veteran was on active duty for two periods of enlistment.  During his first period of enlistment, the Veteran was stationed in the Republic of Vietnam where he may have been exposed to stressful events.  Moreover, he may also have been exposed to chemical dioxins.  The appellant has asserted that as a result of her husband's first period of service, not only did he suffer from psychiatric troubles for many years but he also developed a heart disability.  She maintains that it both of these disabilities caused or resulted in her husband's death in April 2006.  The claim is now before the Board. 

Upon reviewing the record, the Board believes that additional development of the claim should be accomplished prior to the Board issuing a determination on the appellant's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

First, the claims folder reflects that the Veteran received treatment from VA, however, it is unclear if there are any medical records dating from January 2003 to April 2006.  As such, medical health care records for this period, if any exist, should be associated with the claims folder.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Hence, the Board will remand the claim so that the RO/AMC may attempt to obtain any available medical records so that the Board has a complete record before it.  

In addition, the appellant has not yet submitted or authorized VA to obtain the Veteran's terminal care records.  The Certificate of Death shows that the appellant's husband died as an inpatient at the Riverview Regional Medical Center, in Gadsden, Alabama.  Although the appellant's claim has been denied (and may be denied in the future), it may be that the terminal treatment records will provide more details on how the Veteran died and additional information concerning the cause of his death.  In other words, these records may provide the information that is needed to more adequately address the assertions made by the appellant with respect to her claim.  Thus, the appellant should again be asked to either submit the records or authorize VA to obtain the records. 

Finally, as noted in the Introduction, the appellant's husband expressed disagreement with the RO's rating action that denied entitlement to service connection for a psychiatric disorder.  As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and this issue must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the appellant, acting on behalf of her dead husband, of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the following development: 

1.  The RO/AMC shall review the record and ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent interpretive authority.  Copies of any correspondence forwarded to the appellant must be included in the claims file for review.  All information obtained should be included in the claims folder for review. 

2.  The AMC/RO should issue a statement of the case as to the following issue:  Entitlement to service connection for a psychiatric disorder for accrued benefits purposes.  The appellant should be apprised of her right to submit a substantive appeal and to have her claim reviewed by the Board.  The AMC/RO should allow the appellant and her accredited representative the requisite period of time for a response.  If a timely substantive appeal is filed with respect to this issue, the case must be returned to the Board for further appellate consideration of this issue. 

3.  The RO/AMC shall contact the appellant and ask that she identify all sources of medical treatment received by the Veteran from January 2002 until his passage, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (to include any records that may be located at the Riverview Regional Medical Center in Gadsden).

Specifically, the RO/AMC should ask the appellant to either provide the terminal hospital records from Riverview Regional Medical Center or provide authorization allowing VA to obtain the records. 

Copies of medical records from all sources, for which an authorization has been provided, should then be requested.  Any response received should be memorialized in the claims folder.  All records obtained must be added to the claims file.  If requests for any private or non-VA government treatment records are not successful, the RO/AMC shall inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  See 38 C.F.R. § 3.159 (2011). 

4.  The RO/AMC shall associate any VA records dating from January 2002 to April 2006, with the claims folder along with any records identified by the appellant above that are not already of record.  If there are no records from January 2002 to April 2006, this should be noted in the claims folder, and the appellant should be informed that none such records exist. 

5.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Thereafter, the RO/AMC should readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant should be provided a Supplemental Statement of the Case that contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue(s) currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



